1                                                             JS-6
2
3                                                             1/15/2020

4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD, an                  Case No.: 5:19-cv-01858-JAK-SP
     individual,
12
13   Plaintiff,
                                             ORDER DISMISSAL WITH
14                                           PREJUDICE
     v.
15
     PANCH RATNA, LLC, a California
16
     limited liability company; and DOES
17   1-10, inclusive,
18
     Defendants.
19
20
21
22
23
24
25
26
27
28
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Panch Ratna,
3    LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of
4    Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall
5    bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: January 15, 2020
8
9
                                      J h A.
                                      John A Kronstadt
                                              K     t dt
10                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
